Citation Nr: 0304016	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  02-04 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner


INTRODUCTION

The veteran had active service from January to February 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Salt Lake City Regional Office (RO) 
which denied service connection for an acquired psychiatric 
disorder.  


FINDING OF FACT

The most probative medical evidence of record indicates that 
the veteran currently has an acquired psychiatric disorder, 
which began during her active service.


CONCLUSION OF LAW

An acquired psychiatric disorder was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000.

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 
38 C.F.R. § 3.159(b)(1) (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this case, VA notified the 
veteran of the provisions of the VCAA, the evidence of 
record, and the reasons for the denial of her claim, in July 
2001 and February 2002 rating decisions, the April 2002 
Statement of the Case, and the April 2002 Supplemental 
Statement of the Case.  She was also generally advised of 
VA's duties under the VCAA, as well as her responsibility to 
submit or identify evidence.  See, e.g., RO letters of 
February, July and September 2001.  Thus, the Board finds 
that VA has satisfied its duties to notify the veteran under 
the VCAA.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  

Under the VCAA, VA also has a duty to assist claimants to 
obtain evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  In 
this case, the veteran's service department medical records 
are on file, as are post-service clinical records.  
38 U.S.C.A. § 5103A(c) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(1) - (3) (2002).  Although the RO did not obtain 
records from the Social Security Administration relating to 
the veteran's receipt of disability benefits, or a VA medical 
opinion, given the favorable outcome of this appeal, the 
veteran obviously suffered no prejudice.  38 U.S.C.A. 
§ 5103A(d) (West Supp. 2002); 38 C.F.R. § 3.159(c)(4) (2002).  
For all the foregoing reasons, the Board concludes that no 
further action under the VCAA is necessary.

I.  Factual Background

Service department records show that in December 1978, the 
veteran completed a preliminary physical review during which 
she denied ever having been treated for a mental condition.  
At her January 1979 service enlistment medical examination, 
no psychiatric abnormalities were detected.  On a report of 
medical history completed by the veteran in connection with 
the examination, she denied a history of depression, 
excessive worry, or nervous trouble of any sort.

In-service medical records show that shortly after beginning 
basic training, the veteran was observed to be confused and 
somewhat disoriented.  She also started rambling without 
making any sense.  She was referred for psychiatric 
evaluation.  On admission, she reported that she was under a 
great deal of stress in basic military training and was 
unable to sleep.  She also reported a family history of 
psychiatric illness, but denied ever receiving psychiatric 
care herself in the past.  On mental status examination, the 
veteran had poor eye contact, a depressed mood, and a flat 
affect.  Her thought processes were somewhat circumstantial, 
and her judgment and insight were poor.  The diagnosis was 
adjustment reaction of adult life.  The precipitating cause 
was noted to be "stress of basic military training."  
During the course of hospitalization, the veteran showed 
marked improvement and she was discharged to duty 
approximately two weeks later.  

Shortly thereafter, however, the veteran was readmitted to 
the mental health clinic following an inability to cope on 
her return to basic training.  It was noted that almost 
immediately following her return to basic training, she began 
to decompensate, with looseness of association on speech and 
a distant gaze.  The initial impression was decompensation, 
paranoid-schizophrenic behavior.  During her period of 
hospitalization, she reportedly dealt realistically with 
problems of anxiety and low self esteem, as well as 
depressive symptoms.  The hospitalization report notes that 
the veteran thereafter accepted her separation from service 
as well as the recommendation that she seek mental health 
supportive therapy following her return home.  The diagnosis 
was adjustment reaction of adult life, acute, moderate to 
severe, resolving.  

In February 2001, the veteran submitted an application for VA 
benefits, including service connection for a psychiatric 
disorder.  In support of her claim, her brother, a physician 
and flight surgeon in the Air Force Reserve, indicated that 
shortly after the veteran's entrance into service, he was 
contacted by an Air Force physician stating that the veteran 
had been hospitalized after having a "psychotic break."  He 
indicated that the veteran subsequently received a medical 
discharge and came to live with him.  He indicated that the 
veteran was thereafter hospitalized at a private facility for 
psychiatric care and was ultimately released before moving 
back to live with their parents.  Since that time, the 
veteran's brother indicated that the veteran had been in and 
out of psychiatric hospitals, with a diagnosis of bipolar 
depressive disorder with psychotic features.  The veteran's 
brother further indicated that prior to her entrance into 
service, she had not manifested any overt signs or symptoms 
of a psychiatric illness.  In fact, he noted that she had 
completed a three year work contract in Australia as a 
teacher and athletic coach and seemed to function very well 
away from home and family.  He indicated that it was his 
opinion that his sister's short stay in the military 
significantly contributed to her psychiatric decline.  

In connection with the veteran's claim, the RO attempted to 
obtain records of psychiatric treatment in the 1980's, 
shortly after the veteran's separation from service.  
Unfortunately, the treating facility responded that the 
medical records were unavailable, having been destroyed after 
10 years.

More recent private clinical records obtained by the RO 
include a December 2000 psychiatric evaluation, noting that 
the veteran had a 20 year history of psychiatric illness, 
with her first "nervous breakdown" in service in 1979.  
After examining the veteran, the diagnosis was bipolar I 
disorder, most recent episode hypomanic.  

Clinical records from the Salt Lake City VA Medical Center, 
dated from February 2001 to April 2002, show that the veteran 
has received regular psychiatric treatment there since moving 
to the area.  Her diagnosis is chronic schizoaffective 
disorder.  These records also note that the veteran had a 
long psychiatric history, dating to her active service.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).  

Where a veteran served continuously for a period of ninety 
days or more during a period of war and certain chronic 
diseases (including psychoses) become manifest to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1132, 1137; 38 
C.F.R. § 3.304 (2002).

Under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306 (2002), a preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a finding that the increase in disability is due to the 
natural progress of the disease.  The regulation further 
provides that aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  However, temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in 
service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306- 307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

Notwithstanding the foregoing, congenital or developmental 
defects such as personality disorders are not diseases or 
injuries for the purposes of service connection. 38 C.F.R. § 
3.303(c), 4.9 (2000); see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996).

III.  Analysis

The veteran seeks service connection for an acquired 
psychiatric disorder, alleging that such disorder had its 
onset during active service.  After careful consideration of 
the veteran's contentions, as well as the evidence compiled 
by and on her behalf, the Board determines that service 
connection for an acquired psychiatric disorder is warranted.  

As noted above, the law presumes a veteran to be in sound 
condition when enrolled for service except as to defects, 
infirmities, or disorders noted at the time of enrollment.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A disorder may be 
shown to have preexisted service if it is noted at entrance 
into service or where clear and unmistakable evidence rebuts 
the legal presumption of sound condition at entrance for 
disorders not noted at entrance.

In this case, the veteran's military entrance medical 
examination report is negative for the presence of a 
psychiatric disability.  Therefore, the Board concedes that a 
presumption of a sound condition at service entrance 
initially attaches in this case.  See Crowe v. Brown, 7 Vet. 
App. 238 (1994); 38 C.F.R. § 3.304.

The burden of proof is now on VA to rebut the presumption by 
producing clear and unmistakable evidence that the veteran's 
psychotic disorder existed prior to service.  This burden is 
a formidable one, Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993), and in determining whether there is clear and 
unmistakable evidence that the disorder preexisted service, 
the Board must conduct an impartial and thorough review of 
all the evidence of record.  Crowe, 7 Vet. App at 245-6.

In regard to the breadth of the required inquiry in 
determining whether the presumption of soundness has been 
rebutted, the U.S. Court of Appeals for the Federal Circuit 
has recently emphasized that 38 C.F.R. § 3.304(b)(2) provides 
that the finder of fact should consider all medically 
accepted evidence bearing on whether the service member was 
suffering from the disease or injury in question prior to 
induction and should give weight to particular evidence based 
on accepted medical standards and medical knowledge regarding 
the known characteristics of particular diseases.  In 
particular, the regulation permits the finder of fact to 
consider records made prior to, during or subsequent to 
service concerning the inception of the disease.  Harris v. 
West, 203 F.3d 1347 (Fed. Cir. 2000).

In this case, the Board finds that the presumption of 
soundness has not been rebutted with respect to the veteran's 
psychiatric disability.  In this regard, there are no medical 
records showing that the veteran received psychiatric 
treatment prior to service.  Moreover, her brother, a 
physician, has indicated that the veteran manifested no overt 
signs or symptoms of psychiatric illness prior to her 
service.  Finally, it is noted that recent VA and private 
clinical records consistently indicate that the veteran's 
psychiatric illness dated to her short period of service..  
In other words, there is no evidence of record sufficient to 
meet the standards of clear and unmistakable evidence of the 
existence of a pre-service psychiatric disability.  38 C.F.R. 
§ 3.304.  Thus, the Board must conclude that the veteran's 
psychiatric disorder did not preexist her period of active 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

Next, the question becomes whether the veteran's current 
psychiatric disorder had its onset during the veteran's 
active service.  In this regard, the medical evidence of 
record is consistently shows that the veteran's current 
psychiatric disorder had its inception during her active 
service.  As set forth above, in a September 2001 letter, the 
veteran's brother indicated that the veteran's current 
psychotic disorder first appeared during her brief active 
service.  He indicated that it was his opinion that the 
veteran's short stay in the service contributed to her 
psychiatric decline.  It is also noted that the veteran's 
service medical records indicate that the precipitating cause 
of the veteran's psychiatric symptoms was the "stress of 
basic military training."  Finally, the medical evidence of 
record consistently indicates that the veteran's current 
psychiatric disability had its inception during her active 
service.  

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given 
the evidence set forth above, such a conclusion cannot be 
made in this case.  Thus, the Board finds that the evidence 
of record is sufficient to award service connection for an 
acquired psychiatric disorder.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is granted. 



____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

